Per Curiam.
The relators ask for a writ of certiorari to review the action of the circuit court denying the writ of mandamus to compel the respondent to consent to the proposed route.of their road through the township of Bridgeport. The reason given by the respondent for refusing his consent is his nonapproval of the route through the township. The circuit court refused the writ. The statute provides that street-railway companies may extend their roads through townships by the consent of the *328supervisor and highway commissioner, and the statute confers upon them the power to consent to regulations in reference to the construction, location, and operation of the portion of the road in the township. 1 How. Stat. § 3530. The power to locate the road is by this statute lodged in these township officials, and courts have not the power to review their action.
The writ is denied.